Title: To George Washington from Thomas Glascock, 22 August 1773
From: Glascock, Thomas
To: Washington, George



Sir
Richmond County Augt 22. 1773

I have seen your Advertizement in the Gazate for the disposal of your lands on the Banks of the Ohio and the Kanhawa’s. You have not been so particular as to mention that the Leases are to be for Years or lives, but I am willing to suppose they are intended for Life or Lives, and therefore (as I am now in the Gout, And consequently cannot be at the meeting of the Ohio Company, where I might probably see you in person) Write, and desire that you will lay me out 500 Acres of as good land as I may have a right to expect, and as near the supposed intended seat of Government as possible, to which (as soon as I can receive advice that it is really done and where) I will repair, with the remains of my shattered fortune, and shall farther hope that the Lease will be for my life at least, and one or two I shall hope for, Of this you will be kind enough to advise me as soon as may be that I may sell out and be ready for movement as soon as may be, in the Interim I am Sir Your devoted hble Sert

Thomas Glascock


P.S. Could I serve you in the Capacity of a Clerk, (tho’ my pain now vexes me) or in any other capacity, (so that there may not be too much travelling) I shall hope for your favours. T.G.

